Mr. Justice Burnett
delivered the opinion of the court.
1. As avowed in the briefs, this suit is for the purpose of testing the validity of the defendant corporation. That this object cannot be accomplished by a suit for injunction restraining the issuance of bonds is settled by the case of Bennett Trust Co. v. Sengstacken, 58 Or. 333 (113 Pac. 863). In that case the plaintiff sought by injunction to prevent the issuance of bonds by the Port of Coos Bay. The ground upon which the suit was based was, as alleged, th.e supposed invalidity of the election by which the port was inaugurated. This court there held-that injunction would not lie to determine that question. The principle was again established in the case of Splonskofsky v. Minto, lately decided by this court and reported in 62 Or. 560 (126 Pac. 15). In that case plaintiff tried to restrain the sheriff from collecting taxes which had been levied by a high school district. This basis of the complaint was that there were some supposed defects in the organization of the district; but the court held that, unless challenged by direct proceedings, the acts of a de facto corporation cannot be attacked collaterally by injunction. Trumbo v. People, 75 Ill. 561; Munson v. Minor, 22 Ill. 594; Samuels v. Drainage Commissioners, 125 Ill. 536 (17 N. E. 829); People v. Knopf, 183 Ill. 410 (56 N. E. 155); Rosell v. Board of Education, 68 N. J. Law, 498 (53 Atl. 398); State v. Collector, 39 N. J. Law, 79; Sudbury v. Heard, 103 Mass. 543; Koontz v. Hancock, 64 Md. 134 (20 Atl. 1039). The governing *254principle is that, as long as the State permits a de facto corporation to carry on business as such an institution, its validity cannot be assailed in a collateral proceeding instituted by a private person.
2. We are urged by the briefs of counsel to thoroughly exhaust the subject of the kind of corporation mentioned in the act noted above; but we cannot depart from the principles already laid down in the cases cited, nor undertake to determine mere academic questions for the general information of the public. It is enough to decide the case before us on the record.
The judgment of the circuit court dismissing the suit will be affirmed without further endeavor to determine the. regularity of the proceedings described in the record.
Affirmed.